Citation Nr: 0114619	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  89-42 793	)	DATE
	)
RECONSIDERATION	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1962.

By a February 1989 RO decision, the veteran's claim for TDIU 
benefits was denied.  The veteran appealed this decision to 
the Board of Veterans' Appeals (Board); and in an April 1990 
decision, the Board denied his claim.  In 2000, the veteran 
filed a motion for reconsideration of the Board's April 1990 
decision.  In January 2001, the Vice Chairman of the Board 
granted this motion.  

It is noted that the RO, in a June 1996 RO decision, awarded 
the veteran a total schedular rating for his service-
connected heart disability, effective from May 17, 1990.  As 
such, further consideration of the claim for TDIU for the 
period since May 17, 1990, is not necessary.  38 C.F.R. 
§ 4.16(a) (an award of TDIU may be made only where the 
assigned schedular rating is less than 100 percent).  
However, the question remains whether TDIU is warranted prior 
to May 17, 1990.  The following decision will address this 
question.

 
FINDINGS OF FACT

1.  The veteran has a grade school education and has an 
employment history of jobs mainly involving physical labor.

2.  The veteran has one service-connected disability, namely 
a heart disability. 

3.  A March 18, 1987, VA cardiology consultation report 
reflects the opinion that the veteran was totally disabled 
due to his heart disability. 



CONCLUSION OF LAW

The criteria to warrant entitlement to TDIU benefits have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1960 to 
October 1962. 

While on active duty, in June and November 1961, the veteran 
reported having dizzy spells, and he was diagnosed as having 
a functional murmur.  In 1962, he continued to present with 
complaints of dizzy spells and feelings of lightheadedness.  
In August 1962, he appeared before a Medical Board and was 
diagnosed as having inactive rheumatic valvulitis, with a 
deformity of the aortic valve.  The Medical Board opined that 
he was unfit for active duty, and he was discharged from 
service, in October 1962, based on physical disability.

By a May 1973 RO decision, service connection was granted for 
rheumatic heart disease with probable mitral and aortic valve 
diseases, and a 30 percent rating was assigned for this heart 
disability. 

The veteran was hospitalized at a VA facility, in January 
1979, and complained of increasing shortness of breath, 
dyspnea on exertion, and chest pain.  At the time of his 
hospital discharge, in February 1979, the diagnoses included 
valvular heart disease.

A November 1979 VA cardiovascular examination report shows 
that the veteran reported he stopped working as a farm 
laborer in 1971, following a hunting accident in which he 
sustained a gunshot wound to the left shoulder.  Since the 
accident, he reported, he had not worked as a full-time 
laborer.  He also related he had enrolled in an occupation 
school.  The diagnoses were a history of rheumatic heart 
disease with valvular involvement, and aortic regurgitation, 
among other things. 

In March 1982, the veteran underwent cardiac catheterization 
at a VA hospital.  He had a complication consisting of a 
right brachial thrombus and he underwent a right brachial 
embolectomy.  In August 1982, he returned to the hospital, 
with complaints of substantial chest pain.  He was 
hospitalized for a few days and the final diagnoses included 
aortic insufficiency with episodes of chest pain and 
questionable congestive heart failure.  

In November 1986, the veteran was admitted to a VA facility, 
based on chest pain, which appeared to be secondary to his 
aortic valve stenosis.  In December 1986, during the course 
of his hospitalization, he underwent an aortic valve 
replacement with a Bjork-Shilley prosthetic valve.  It was 
noted he did well post-operatively.  The hospital discharge 
diagnoses included aortic valve disease, a history of 
ventrical ectopy, and hypertension, among other things.  

In March 1987, the RO received a VA cardiology consultation 
report, which had been completed that same month.  This 
report reflects that the veteran was now taking anti-
coagulants on a permanent basis.  The examiner opined that 
the veteran could never go back to work in any job that might 
result in bodily harm (e.g. scratches and bumps etc.) due to 
the fact that he had valvular heart disease and was fully 
anti-coagulated.  (At the time of the consultation 
examination, it was noted that the veteran's employment was 
as a heavy construction worker.)  Further, given the 
veteran's third grade education, it was concluded that the 
veteran's level of disability was considerable.  The examiner 
indicated he/she would rate the veteran as totally (i.e. 100 
percent) disabled.

By a May 1987 RO decision, the veteran was granted a 
temporary total rating for his service-connected heart 
disability, based on convalescence, under the provisions of 
38 C.F.R. § 4.30.  This 100 percent rating was made effective 
from November 26, 1986; thereafter, a 30 percent rating was 
established as of February 1, 1988.

In September 1987, the veteran was hospitalized at a VA 
facility for a one-week period.  He complained of a two to 
three month history of dizzy spells which were sometimes 
accompanied by a loss of consciousness.  He related that the 
dizzy spells occurred three to five times per week, and 
happened at any time, including during periods of exercise.  
He denied having related chest pain, shortness of breath, 
nausea, vomiting, diaphoresis, or palpitations.  It was 
opined that his dizzy spells may be caused by postural 
hypotension.  Other problems included chronic vision and 
memory problems, headaches, and a decrease in his hearing 
acuity.  It was also noted that the veteran was an ex-rodeo 
star and had sustained multiple traumas including many broken 
bones and bumps to the head.  On examination, he had a large 
aortic component of S2, and a grade II/VI systolic ejection 
murmur which was heard throughout the precordium, with no 
diastolic murmurs or gallops.  Laboratory testing revealed he 
had good anti-coagulation with Coumadin.  Chest X-rays 
revealed no acute changes.  Electrocardiogram (EKG) studies 
revealed a normal sinus rhythm with nonspecific T-wave 
changes in the lateral and inferior leads.  During the course 
of the hospitalization, the veteran underwent a forty-eight 
hour Halter monitor test, which revealed no abnormalities 
given his age.  An echocardiogram showed no changes from his 
previous echocardiogram (which was conducted in the spring).  
It was noted that he still had a mild amount of leaking 
around the seam of his aortic valve replacement and mitral 
regurgitation, but these conditions were unchanged.  It was 
opined that an arrhythmia was an unlikely cause of his 
dizziness.  At the time of his hospital discharge in October 
1987, the diagnoses included: (1) dizzy spells and a loss of 
memory, of unknown etiology, (2) tension headaches, (3) 
status post aortic valve replacement, (4) a history of atrial 
fibrillation, and (5) multiple traumas in the past. 

VA outpatient treatment records, dated in October 1987, show 
that the veteran had dizzy spells since his heart surgery. 

A November 1987 VA neuropsychiatric consultation report shows 
that the veteran had little if any formal education.  He 
reported he had worked on a farm since childhood.  It was 
noted he had previously worked as a machine operator but had 
to quit due to heart problems.  Currently, he was self-
employed and sold items at the local flea market.  He related 
that his memory and concentration problems had compromised 
his ability to make deals in his flea market business.  It 
was concluded that the veteran performed in the average to 
low average range on psychometric intelligence and memory 
tests, and had good recent memory skills.  Motor testing was 
within normal limits; however, some decreased mobility in the 
veteran's dominant left arm was detected, which was probably 
due to his previous gunshot wound to the left shoulder.  It 
was generally noted that poor attention and perseveration can 
be seen in patients with a past history of alcohol abuse, or 
may be attributable to minor cardiac surgical complications 
(such as emboli or minor hypoxia etc.).  In the veteran's 
case, in addition to the aforementioned causes, it was noted 
he also had significant levels of stress which was probably 
contributing to his poor concentration abilities and 
attention span.  

VA outpatient treatment records, dated in December 1987, show 
that the veteran reported he had dizzy spells (at a rate of 
one to two times per week), and cramping in his arms and 
hands.  He related that he had one episode of syncope, during 
which he lost consciousness for about eight minutes.  He 
reported he had a similar episode three months earlier and 
had been told that he needed surgery for leaking atrial and 
mitral valves.  Following an examination, the assessment was 
an aortic valve replacement with mild aortic insufficiency.  

In a February 1988 statement, a VA registered nurse and 
physician of the anticoagulant clinic noted that the veteran 
required chronic anti-coagulation via Coumadin therapy.  

In May 1988, the RO received a statement from the veteran in 
which he indicated that a cardiologist had told him that he 
would never be able to work again.  In an October 1988 
statement, the veteran specifically indicated that he had not 
been able to hold down a steady job due to his heart 
condition.  

The veteran underwent an echocardiogram in August 1988.  The 
major findings included prosthetic regurgitation, mild 
prosthetic dysfunction, normal left ventricular contractile 
function, normal left ventricular diastolic volume, mild left 
ventricular hypertrophy, and a normal left atrium.  Findings 
of minor significance included a normal right atrium and 
right ventricle; neither mitral regurgitation nor tricuspid 
insufficiency was demonstrated; the inferior vena cava was 
plethoric but responded to respiration; the right atrial 
pressure was 8-10 mmHg.  It was commented that the veteran's 
prosthetic outflow was normal and his prosthetic leak had 
remained unchanged since October 1987.  

A December 1988 VA medical examination report shows that the 
veteran complained of fainting spells and weakness, 
particularly on activity.  He said, he felt weak while 
walking at a rate of about ten times per week and actually 
passed out about once or twice a week for a short period of 
time.  He related he had exertional chest pain about two to 
four times per week, which lasted about one to two minutes.  
About once every two weeks, he related, his pain was severe 
enough to require the use of one or two Nitroglycerine 
tablets.  His present medications included Coumadin, and 
Nitroglycerine, among other things.  As for the veteran's 
occupational history, it was noted that the veteran had 
worked as a heavy equipment operator up to 1984.  He was not 
currently employed.  It was noted that in March 1987, the 
veteran had been seen in the cardiology clinic and it was 
opined that he would never be able to return to employment.  
On examination, his blood pressure was 130/80, while sitting, 
supine, and standing.  His heart rhythm was regular but there 
was an allowed click from the prosthetic heart valve.  There 
was no clinical congestive heart failure.  In an addendum to 
the examination report, it was noted that the veteran's wife 
had reported that the veteran's passing out spells occurred 
more frequently than the veteran had indicated and that he 
required Nitroglycerine more often that he admitted.  It was 
also noted that the veteran's short-term memory remained 
poor.  The examiner characterized the veteran's heart 
disability as moderately-severe, and his echocardiogram was 
described as stable. 

A December 1988 chest X-ray study revealed a prosthetic 
aortic valve with sternal sutures.  No acute processes were 
shown about the chest.  His heart and pulmonary vascularity 
were deemed within normal limits.  

In February 1989, the RO granted the veteran an increased 
rating, to 60 percent, for his service-connected heart 
disability, effective from February 1, 1988.  

In his June 1989 application for TDIU benefits, the veteran 
indicated he became totally disabled and had last worked in 
April 1984.  He related that he had performed machine work 
from September 1983 to April 1984, and said he could not 
remember any of the names or addresses of his places of 
previous employment.  He indicated that the last grade he had 
completed was the sixth grade; and he said he did not have 
any type of education or training.  Prior to his heart 
surgery, he commented he was able to think clearly.  Since 
his heart surgery, he said, he had difficulty remembering 
things, including dates and names, among other things. 

By an April 1990 Board decision, a TDIU rating was denied.

VA outpatient medical records, dated in 1989 and 1990, show 
treatment for complaints of chest pain, among other cardiac 
symptoms. 

A January 1991 VA cardiology outpatient report shows that the 
veteran complained of dizziness, nausea, and angina.  
Following an examination, the assessment was a stable cardiac 
condition.  It was also opined that, from a cardiac 
standpoint, he should be considered fully disabled. 

In 1993 and 1994, the RO received statements from the veteran 
and his wife, which are to the effect that the veteran was 
unable to work due to his heart problems.  The veteran 
related that he did not have an education and was physically 
unable to perform the labor he previously performed.  The 
statements indicate that the veteran's wife was caring for 
him. 

In an April 1996 application for TDIU benefits, the veteran 
indicated that, due to heart problems, he became too disabled 
to work as of March 1984.  He said his wife now took care of 
him.  He said he could not remember the names and addresses 
of his last five employers.  He related that he had a sixth 
grade education and had education or training as a laborer. 

In June 1996, the RO granted the veteran a 100 percent 
schedular rating for his service-connected heart disability; 
and this rating was made effective from May 17, 1990.

II.  Legal Analysis

It is noted that a significant change in the law was made 
during the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties were fulfilled.  As such, 
the Board will proceed with an adjudication of the veteran's 
claim for TDIU benefits.  

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For the purpose of one 60 percent disability or one 40 
percent disability in combination, the following, in 
pertinent part, will be considered as one disability: 
disabilities of one or both lower extremities, including the 
bilateral factor, if applicable; and disabilities resulting 
from common etiology or a single accident.  38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b).

The veteran has one service-connected disability, which is a 
heart disability.  Prior to May 17, 1990, his heart 
disability was rated 60 percent disabling.  Therefore, the 
veteran meets the percentage requirements of 38 C.F.R. 
§ 4.16(a), for consideration of a TDIU rating. 

In determining whether the veteran is entitled to TDIU 
benefits, neither his non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

From a historical perspective, the medical evidence on file 
reflects that the veteran was diagnosed as having inactive 
rheumatic valvulitis, with a deformity of the aortic valve, 
during his period of active duty (1960-1962); and he was 
discharged from service based on this disability.  By a May 
1973 RO decision, service connection was established for 
rheumatic heart disease with probable mitral and aortic valve 
diseases.  Thereafter, medical records on file from the 1970s 
show that he received treatment for cardiac complaints.  In 
March 1982, he underwent cardiac catheterization.  In 
December 1986, he underwent an aortic valve replacement, with 
a Bjork-Shilley prosthetic valve.  A March 1987 VA cardiology 
consultation report reflects that the veteran was on 
permanent anti-coagulant therapy.  The examiner opined that, 
as a result of the veteran's valvular heart disease and anti-
coagulant therapy, he could never go back to work in any job 
that might result in bodily harm (e.g. scratches and bumps 
etc.).  The examiner further concluded that the veteran was 
totally (i.e. 100 percent) disabled.  Thereafter, the record 
consistently shows that the veteran received intensive 
treatment for his heart condition, including periods of 
hospitalization.  In this regard, it is noted that the 
veteran was hospitalized for one week, in September 1987, for 
treatment of heart problems.  VA outpatient treatment 
records, dated from 1987 to 1990, show that the veteran 
presented for treatment on numerous occasions, complaining of 
heart problems, including chest pain on exertion. 

With respect to the veteran's education level, it is noted 
that he does not have a high school diploma.  It has been 
variously reported that the veteran has either a third or 
sixth grade education.  As for his occupational history, he 
has reported he began doing farm work, when he was a child.  
He related he stopped working as a farm laborer in 1971, 
after sustaining a gunshot wound to the left shoulder in a 
hunting accident.  His work history in the 1980s is somewhat 
unclear, but it appears that he was employed as a manual 
laborer, doing heavy equipment, machine and/or construction 
work, until 1984, when he quit due to heart problems.  In 
1987, during a VA neuropsychiatric examination, he reported 
he was a self-employed salesman at a flea market.  He also 
related that his ability to sell was compromised; and the 
examiner attributed his problems as possibly due to his heart 
condition.  The veteran and his wife have indicated in 
numerous statements, dated in 1988 and onward, that the 
veteran was unemployed and that his wife cared for him.   

In short, the Board notes that the veteran has less than a 
high school education and no special training.  It appears 
that the wealth of his job experience is in the area of 
manual labor.  He has indicated that he had to stop doing 
physical labor, in 1984, due to his heart problems.  
Thereafter, it appears he worked as a salesman at a flea 
market.  He indicated he had difficulty performing his sales 
job; and it is concluded that this employment was marginal at 
best.  Medical evidence, particularly a March 1987 VA 
cardiology consultation report reflects the opinion that the 
veteran's service-connected heart disability was totally 
disabling, and rendered him unable to perform any type of 
work which might result in bodily harm.  Other medical 
evidence on file suggests that the veteran's service-
connected heart disability appears to preclude manual labor, 
primarily due to the exertional constraints of his condition.  
It may be argued that the veteran could perform sedentary or 
light manual work; however, he is not qualified for such by 
reason of his education and employment background.  In other 
words, he lacks specialized skills that would afford him the 
ability to obtain or retain substantially gainful employment 
in a field not requiring manual labor.  Hence the veteran's 
service-connected heart disability precludes all forms of 
gainful employment compatible with his education and 
occupational experience.  Accordingly, the Board finds that 
the evidence favors a grant of a TDIU rating.  38 C.F.R. 
§§ 3.340, 4.16.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The medical evidence contains findings that the 
veteran is unemployable due to service-connected disability.  
The Board thus concludes that the veteran's service-connected 
heart disability is of a severity to preclude gainful 
employment, and a TDIU rating is granted.


	(CONTINUED ON NEXT PAGE)




ORDER

A TDIU rating is granted, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.



			
           WAYNE M. BRAEUER                            HOLLY 
E. MOEHLMANN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
M. SABULSKY
	Member, Board of Veterans' Appeals



			
                    A. BRYANT                                            
JANE E. SHARP
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

